SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 5, 2010 Grid Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 333-143597 NA (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 33 Cavendish Square, London W14 0RA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(+44)207-182-4205 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.01 Changes in Control of Registrant. On April 5, 2010, Mr. Kelly Sundberg transferred 26,000,000 shares of his common stock in our company to Premier Global Corp for cash consideration in the amount of US$125,000.00, pursuant to a stock purchase agreement. As a result of this transaction, Premier Global Corp. now owns 40.61% of the issued and outstanding shares of our common stock. Also on April 5, 2010, Mr. Sundberg transferred 6,000,000 shares of his common stock in our company to our officer and director, Mr. Paul Watts.As a result of this transaction, Mr. Watts now owns 9.36% of the issued and outstanding shares of our common stock. Finally, on April 5, 2010, Mr. Sundberg cancelled and returned 18,002,000 shares of his common stock in our company to treasury. Upon execution and completion of the abovementioned transactions, Mr. Sundberg now holds 2,000,000 shares of our common stock, leaving him with 3.12% of the issued and outstanding shares of our common stock. There are no arrangements or understandings among members of both former and new control groups and their associates with respect to election of directors or other matters. Form 10 Information Business We are focused on the development, exploration and production of oil and gas in North America. In this regard, we have commenced start up operations and are currently focused on expanding our portfolio of assets and commercialization of acquired assets. On March 15, 2010, we executed an Asset Purchase and Sale Agreement (the “Purchase Agreement”) by and between us and Murrayfield Limited (“Murrayfield”), a company domiciled in Nevis.Pursuant to the Purchase Agreement, we acquired assets in the SE Jonah Field, an area of premium natural gas reserves within the Greater Green River Basin in the Rocky Mountains area of Wyoming (the “Acquisition”). We paid $300,000.00 for the assets,and we assumed all liabilities and obligations of Murrayfield. The Green River Basin area contains approximately 26 TCF (Trillion Cubic Feet) of natural gas, with the Jonah Field estimated to contain 8 to 15 TCF. The Jonah Field currently produces from in excess of 500 wells. This well-defined region has an incredibly high success rate for drilling and completion. It is reported that in 2006, over 3,000 wells were drilled with a success rate of almost 98%. 2 The asset in the Jonah Prospect, South of the Jonah Field in the Greater Green River Basin Wyoming, is spread over 3,744.57 acres. The breakdown of the acreage is set forth in the below table. Title Document Lands Encumbrances Seller's Interest United States Department of the Interior Bureau of Land Management Oil and
